DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 368-390 filed June 26th 2020 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of the national stage entry of PCT/US2018067053 filed 12/27/2018, which claims priority to U.S. Provisional Application 62610761 filed 12/27/2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/24/2020, 03/03/2021, 06/25/2021, 09/13/2021, 12/22/2021, 01/21/2022 and 03/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 368-390 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “deficiency in at least one gene involved in the homologous recombination repair (HRR) pathway” in claims 368-390 is a relative term which renders the claim indefinite. The term “deficiency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and there are multiple interpretations to the term. 
Deficient is defined as not having enough of a specified quantity or ingredient (See Merriam-Webster dictionary). As such, one interpretation is that the phrase “deficiency” is that said patient possesses at least one gene involved in the HRR pathway, however, said gene is under expressed in said patient compared to a distinct control gene. An alternative interpretation of “deficiency” is that said patient is completely lacking expression of one or more genes from the HRR pathway. A third interpretation of deficiency is that said patient comprises a gene mutation in one or more genes from the HRR pathway, such as a monoallele or biallele mutation. 
   As recited in MPEP 2173.05 (a) Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  In the present case, Applicant has failed to do so regarding the claimed limitation. 
  Claim 369 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The metes and bounds of the genes DDB2///LHX3 and PMS2//PMS2CL are unclear. One interpretation is that said genes are gene fusion products (e.g., DDB2 is fused with LHX3). An alternative interpretation is that said limitations are meant to be two distinct genes (e.g., DDB2, LHX3, PMS2, PMS2CL). 
 Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been reasonably apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection. 
 Claim 381 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
 In the present instance, claim 380 recites the broad recitation of “breast cancer”, and the claim also recites the term “triple negative breast cancer” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 Claim 385-388 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “derivatives” in claim 385-388 is a relative term which renders the claim indefinite. The term “derivatives ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree as to what molecules constitute “derivatives” of the claimed species of PD-1 signaling inhibitors, PD-L1 signaling inhibitors and PARP inhibitors, and what molecules lie outside the disclosed “derivatives” genus. For example, does the phrase “derivatives” refer to structural derivates of the disclosed genuses? If so, there are no structural blazemarks in the specification as to what compounds are to be embraced in the present genuses and what compounds lie outside said genus, let alone how far can one deviate from the parent compound and still be considered a “derivative” of the parent compound. 
An alternative interpretation of “derivatives” is that said limitation embraces functional derivates, which are compounds that have no structural similarity to those claimed, but comprise similar functionality in inhibiting the claimed therapeutic target (e.g., PD-1, PD-L1 and PARP). However, the specification fails to define parameters on how potent the inhibition of PD-1, PD-L1 and PARP must be at a disclosed concentration to be considered a “derivative” of the parent compounds.  
 As recited in MPEP 2173.05 (a) Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  In the instant case, Applicant has failed to do so regarding the claimed genus. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 
 Claim(s) 368-372, 374, 377-388 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Journal of Clinical Oncology Vol 35 pages 2193-2202 published 05/04/2017).
 Lee teaches treating patients with recurrent ovarian and triple-negative breast cancer who comprise ATM mutations in the HRR pathway comprising administering a therapeutically effective amount of the PARP inhibitor olaparib in combination with the anti-PD-1 antibody durvalumab (abstract, Table 2, Table A3). Regarding claims 370-372, Lee teaches that said ovarian cancer patient has undergone treatment with cisplatin and is sensitive to platin-based chemotherapy (Table A3). Regarding claim 374, said ATM mutation was identified by BROCA genomic DNA sequencing of biopsied tumor tissue (page 2195 left col., Table A3, appendix).  Regarding claims 377,  said regimen is administered following testing of BRCA germline mutation status (page 2914 right col.). Said patient did not comprise a BRCA germline mutation nor sporadic mutation (Table 2, Table A3). 

 Claim(s) 368-373, 380, 382 and 388 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng (WO2017/075091 published 05/04/2017 with priority to U.S Provisional Application 62246538 filed 10/26/2015).
 
 Feng teaches treating non-small cell lung cancer in a subject who comprises a reduced level of ATM comprising administering to said subject a PARP inhibitor ([0015], [0047], claims 1-2, 14, 17-20). 
Regarding the limitation of claim 370, treatment of patients suffering from lung cancer is embraced in the methodology of Feng ([0047]). Regarding the limitation of claims 371-372, previous treatment of the neoplastic patient with either cisplatin or carboplatin is embraced within the methodology of Feng ([0040], claims 11-14). 
Regarding the limitation of claims 373, detection of reduced expression of the biomarker is performed cell sorting using fluorescence activating sorting assay ([0041]-[0042], [0048], [0052]-[0057], claims 1 and 16). Considering BRCA status is not determined in the patient, the methodology of Feng reads on the limitation of claim 375 and 377. 
Regarding the treatment with a PARP inhibitor, talazoparib and MK4827 are two of 7 distinct PARP inhibitors to administered to treat said cancer in the subject with reduced ATM ([0038]).  
 
    PNG
    media_image1.png
    604
    943
    media_image1.png
    Greyscale

As evidenced by CAS Registry database, MK4827 is art-recognized as the claimed niraparib.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 368-372, 374-388 are rejected under 35 U.S.C. 103 as being unpatentable in view of Lee (Journal of Clinical Oncology Vol. 35 pages 2193-2202 published 05/04/2017).
 As disclosed above Lee teaches treating patients with recurrent ovarian and triple-negative breast cancer who comprise ATM mutations in the HRR pathway comprising administering a therapeutically effective amount of the PARP inhibitor olaparib in combination with the anti-PD-1 antibody durvalumab (abstract, Table 2, Table A3). Regarding claims 370-372, Lee teaches that said ovarian cancer patient has undergone treatment with cisplatin and is sensitive to platin-based chemotherapy (Table A3).  Regarding claim 374, said ATM mutation was identified by BROCA genomic DNA sequencing of biopsied tumor tissue (page 2195 left col., Table A3, appendix). Regarding claims 377,  said regimen is administered following testing of BRCA germline mutation status (page 2914 right col.). Said patient did not comprise a BRCA germline mutation nor sporadic mutation (Table 2, Table A3). 
While Lee does not specifically teach wherein the PARP inhibitor is administered either in the absence of determining BRCA status in the patient or in the alternative, prior to determining the BRCA status in the patient, one of ordinary skill in the art prior to the invention would have found it prima facie obvious to administer the PARP inhibitor prior to determining the BRCA status of the human, or even in the absence of determining BRCA status in the patient. Motivation to administer said combination of the PARP inhibitor and durvalumab to said neoplastic patient prior to or in the absence of knowing the BRCA status of said patient logically flows from the fact that said PARP inhibitor was art-recognized at treating ovarian carcinoma. Applicant is also reminded of MPEP 2144.05 wherein selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In the present case, absent any evidence demonstrating a patentable difference between the compositions administered and the criticality of the claimed BRCA status prior to said dosing, the determination of the optimum or workable frequency of administration given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please also see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”).

 Claim(s) 388-390 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Journal of Clinical Oncology Vol. 35 pages 2193-2202 published 05/04/2017) as applied to claims 368-372, 374, 377-388 above in view of Jones (J. Med. Chem Vol. 58 pages 3302-3314 published 2015).
 As disclosed above Lee teaches treating patients with recurrent ovarian and triple-negative breast cancer who comprise ATM mutations in the HRR pathway comprising administering a therapeutically effective amount of the PARP inhibitor olaparib in combination with the anti-PD-1 antibody durvalumab (abstract, Table 2, Table A3). Regarding claims 370-372, Lee teaches that said ovarian cancer patient has undergone treatment with cisplatin and is sensitive to platin-based chemotherapy (Table A3).  Regarding claim 374, said ATM mutation was identified by BROCA genomic DNA sequencing of biopsied tumor tissue (page 2195 left col., Table A3, appendix). Regarding claims 377,  said regimen is administered following testing of BRCA germline mutation status (page 2914 right col.). Said patient did not comprise a BRCA germline mutation nor sporadic mutation (Table 2, Table A3). 
 However, Lee does not specifically teach administering the PARP inhibitor niraparib, nor as a tosylate monohydrate salt. 
Jones teaches the formulation of the PARP inhibitor niraparib as a tosylate monohydrate salt, and that said pharmaceutical formulation of niraparib is efficacious for the treatment of ovarian cancers (abstract, page 3310 left and right col.). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to substitute the PARP inhibitor olaparib in the regimen of Lee above, for an alternative PARP inhibitor, such as niraparib in a tosylate monohydrate salt form in view of Jones. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results; 
In the present case, it was known in the art that both niraparib in its tosylate monohydrate form and olaparib were each effective at treating ovarian cancer in patients in need. Accordingly, said artisan would have applied the niraparib tosylate monohydrate of Jones to the methodology of Lee, with a reasonable expectation that said niraparib, formulated as a tosylate monohydrate salt in combination with the anti-PD-1 monoclonal antibody durvalumab would have effectively treated the ovarian cancer patient.  
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 368-390 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 135, 139, 169-172 of copending Application No. 16612363. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the applications embraces the administration of a therapeutically effective combination of niraparib in combination with the anti-PD-1 monoclonal antibody pembrolizumab to treat ovarian and triple negative breast cancer in a subject wherein said subject is BRCA negative.
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628